Exhibit 10.2

Summary of Executive Compensation Notification

Other Executive Officer – Chief Financial Officer

2015 Fiscal Year Compensation of Other Named Executive Officer.

The Board of Directors also established and approved the 2015 fiscal year annual
base salary of our other named executive officer. The salary and other
compensation approved are as set forth below in Table II.

Table II

 

Name

  

Office

   Annual Base Salary
(2015 Fiscal Year)      Discretionary
Bonus Plan
(2015 Fiscal Year)

Bill W. Wheat

   Executive Vice President and CFO    $ 500,000       See Note II

Note II:

The Board of Directors may award discretionary bonuses to Mr. Wheat based on his
performance in fiscal 2015. In addition, Mr. Wheat may participate in two
separate deferred compensation plans. The first plan allows the executive to
make voluntary income deferrals. The second plan is a promise by the Company to
pay benefits to the executive. If the executive is employed by the Company on
the last day of the current fiscal year (for example September 30, 2015), then
the Company will establish a liability to him equal to 10% of his annual base
salary as of first day of the current fiscal year (for example October 1, 2014).
This liability will accrue earnings in future years at a rate established by the
administrative committee.